Citation Nr: 1218342	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether there was clear and unmistakable error in an October 30, 1990, rating decision which denied service connection for right ear hearing loss disability.   


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service in the Army from April 12, 1974, to July 15, 1974.
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal as to whether there was clear and unmistakable error in an October 30, 1990, rating decision which denied service connection for right ear hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to whether there was clear and unmistakable error in an October 30, 1990, rating decision which denied service connection for right ear hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a statement received in April 2012, the Veteran explicitly stated that he was withdrawing his appealed claim.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim whether there was clear and unmistakable error in an October 30, 1990, rating decision which denied service connection for right ear hearing loss disability, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The claim as to whether there was clear and unmistakable error in an October 30, 1990, rating decision which denied service connection for right ear hearing loss disability is dismissed. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


